Citation Nr: 0511542	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  99-20 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disorder, 
claimed as degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant-veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from August 1963 to June 
1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, which, among other things, denied 
the benefit sought on appeal.  The Board notes that the RO 
granted entitlement to service connection for degenerative 
arthritis of the right knee in a November 2004 rating.  
Because the veteran received a full grant of benefits sought, 
that issue is no longer before the Board.

The Board first considered this appeal in March 2002 and 
undertook development.  In August 2003, the matter was 
remanded to the RO to complete all requested development 
following invalidation of the Board's authority to perform 
its own development.  See Disabled  American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
and Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).  The appeal is now 
properly returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no evidence that the veteran's left knee was 
injured during service.

3.  There is competent medical evidence that the veteran's 
degenerative joint disease of the left knee developed 
naturally.





CONCLUSION OF LAW

A left knee disorder, claimed as degenerative joint disease, 
was not incurred in or aggravated by active service, presumed 
to have been incurred in service, or incurred as a result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.

The veteran seeks service connection for degenerative 
arthritis, which is deemed to be a chronic disease under 
38 C.F.R. Section 3.309(a).  Because arthritis is a chronic 
disease, service connection may be granted under 38 C.F.R. 
Section 3.307(a)(3) if the evidence shows that the disease 
manifest to a degree of ten percent or more within one year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307.  Separation from service is defined as the veteran's 
discharge date.  See 38 C.F.R. § 3.307(a)(2).  Therefore, 
because the veteran was discharged from service in June 1966, 
the evidence must show that his chronic disease manifest to a 
degree of ten percent by June 1967, in order for service 
connection to be granted based upon a presumptive period.  
There is no statutory or regulatory provision to allow for an 
extension of a presumptive period.

The veteran's service medical records do not show any 
evidence of a left knee injury and the veteran does not 
contend that he injured his left knee during service other 
than to relate that being a paratrooper was hard on his body.  
The veteran credibly testified before the Board in September 
2001 that he began treatment for left knee pain in 
approximately 1970, four years after discharge from service, 
and that he believed his left knee pain developed as a result 
of overuse because of an in-service right knee injury.  The 
veteran has a service-connected right knee disability.

Post-service medical records reflect treatment of severe 
degenerative joint disease in the left knee and a total knee 
replacement in June 2000.  Unfortunately, neither private nor 
VA treatment records include any opinion regarding the 
etiology of the veteran's left knee disability.  Treatment 
records certainly show that complaints of right knee pain 
over the years were far worse than complaints of left knee 
pain, but an association between the two knees was never made 
from a medical treatment standpoint.  The Board acknowledges 
that some private medical records are unavailable because the 
physicians are no longer in practice.

The veteran underwent VA examination in July 2002 and the 
examining physician thoroughly reviewed the veteran's claims 
folder before examining the veteran.  The examiner noted that 
the veteran had developed left knee problems over the years 
and that he had required a total knee replacement due to 
degenerative arthritis.  After being specifically asked to 
render an opinion as to whether the veteran's left knee 
disability was related to service or proximately due to his 
right knee disability, the examiner opined that the veteran 
naturally developed degenerative arthritis of the left knee.  

In March 2004, the veteran and his wife submitted statements 
setting out treatment employed over the years to contend with 
the veteran's pain in both knees.  Again, the veteran 
specifically asserted that he believed his left knee 
disability was a result of overuse.  The veteran did not, 
however, submit a medical opinion to support his position.

The Board notes that it may only consider independent medical 
evidence of record to support its findings and cannot render 
its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Additionally, the veteran's 
contentions alone do not constitute competent medical 
opinions as he is a lay person with no medical training or 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, 
given the evidence of record, the Board must find that the 
veteran's left knee disability was not incurred during active 
service or within one year of discharge from service, and 
that the left knee disability is not proximately due to or 
the result of a service-connected disability.  Accordingly, 
because there is no evidence of a left knee injury during 
service and there is competent medical evidence that the 
veteran's left knee degenerative arthritis developed 
naturally, entitlement to service connection for a left knee 
disability, claimed as degenerative joint disease, must be 
denied.

Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 

Duty to Notify 

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in August 1999, long before the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in April 2001.  Fortunately, the Court acknowledged 
in Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.


VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in 
letters dated in April 2001 and February 2004.  The Board 
finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claim was, among other things, evidence that the 
veteran currently had a disability as a result of an in-
service injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  

Thus, under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him a physical examination, 
and seeking a medical opinion as to the etiology of his left 
knee disability.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  In 
fact, the veteran advised VA in May 2001 that he had no 
additional evidence to submit and again, in August 2003, the 
veteran advised VA that there were no additional private 
records that could be obtained.  

Additionally, the veteran testified before the Board in 
September 2001.  As such, there are no outstanding requests 
for hearing.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Service connection for a left knee disorder, claimed as 
degenerative joint disease, is denied.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


